Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 1 of 11
Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 2 of 11
Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 3 of 11
Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 4 of 11
Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 5 of 11
Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 6 of 11
Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 7 of 11
Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 8 of 11
Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 9 of 11
Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 10 of 11
Case 1:17-bk-04393-HWV   Doc 34 Filed 10/30/18 Entered 10/30/18 11:45:56   Desc
                         Main Document    Page 11 of 11
